Citation Nr: 1620232	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  12-34 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability (claimed as depression), to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1983 to June 1987, February 1988 to October 1991, October 2003 to December 2003, May 2006 to June 2006, and May 2008 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In April 2015, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The remand also addressed the issues of entitlement to service connection for a back disability, left hip disability, right hip disability, pelvic disability, and erectile dysfunction.  However, the AOJ has not completed the requested development or recertified these issues to the Board.  Therefore, the Board does not have jurisdiction over these issues.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

The Veteran's acquired psychiatric disorder, diagnosed as mood disorder, is shown to be etiologically related to the service-connected knee disabilities.


CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as mood disorder, is proximately due to the service-connected knee disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the Veteran's claim in full, no discussion of the VA's duties to notify and assist is necessary, as any defect is not prejudicial to the Veteran.

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In a January 2016 brief, the Veteran's attorney asserted that the Veteran's depression was caused by his service-connected bilateral knee injuries.  The only matter at issue is whether there is a nexus between the Veteran's currently diagnosed depression and his service-connected knee disabilities.

The January 2016 brief from the Veteran's attorney included a medical opinion from Dr. H.H, a private physician.  Dr. H.H. diagnosed the Veteran with a mood disorder.  The Veteran reported that he struggled to maintain his ability to walk and it was difficult for him to do leisure activities.  The cramping, bloating, and pain left him homebound with pain.  She elaborated that the Veteran's left knee and right knee injuries caused his mood disorder.  She explained that there is a body of medical literature detailing the connection between medical issues and psychiatric disorders.

There are no other medical opinions of record, and the Veteran has not been afforded a VA examination for this issue.  The Board finds that the opinion offered by Dr. H.H. is of great probative value as it was based upon an interview with the Veteran and a review of the relevant medical literature.

The weight of the evidence demonstrates that the Veteran has a mood disorder that was caused by his service-connected knee disabilities.  Therefore, service connection for a mood disorder is granted on a secondary basis.


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as a mood disorder, to include as secondary to the service-connected knee disabilities, is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


